Citation Nr: 1526140	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  10-34 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder on a direct basis.

2. Entitlement to service connection for an acquired psychiatric disorder as secondary to service-connected thoracolumbar strain.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2013, the Veteran testified at a Board hearing before the undersigned, and a copy of the transcript (Tr.) is of record.

This matter was previously before the Board in March 2014, when the Board remanded the appeal for further action by the Agency of Original Jurisdiction (AOJ).  In a July 2014 rating decision, the AOJ granted entitlement to service connection for thoracolumbar strain.  This constitutes a full award of the benefits sought on appeal, and that issue is no longer in appellate status.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The remaining issue on appeal has been returned to the Board.

The issue of entitlement to service connection for an acquired psychiatric disorder as secondary to service-connected thoracolumbar strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The preponderance of the competent medical evidence of record is against finding that the Veteran has an acquired psychiatric disorder which is related to active duty service or that a psychosis manifested to a compensable degree within one year of separation from active duty.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or related to service, and a psychosis may not be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Here, regarding the duty to notify, the Veteran was sent a compliant notice letter in January 2009.  This was prior to when the rating decision on appeal was issued in April 2009.  Accordingly, no further development is required with respect to the duty to notify on a direct basis.

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In particular, the claims file contains the Veteran's service treatment records.  VA has also undertaken extensive and reasonable efforts to attempt to all relevant post-service records, and the Veteran has not identified any outstanding treatment records that have yet to be obtained.  

This issue was previously remanded for further development in March 2014.   On remand, the AOJ obtained VA treatment records and requested that the Veteran submit additional records pertinent to the claim.  Medical records from Armor Correctional Health Services were obtained and associated with the claims file.  A VA examination was conducted in June 2014 by a qualified psychiatrist who reviewed the Veteran's records and conducted an in-person evaluation of the Veteran.  The examiner's findings were consistent with the evidence of record and provided sufficient rationale for the finding.  The Board therefore finds that the June 2014 VA examination is adequate to address the issue decided herein.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-106 (2012).  A supplemental statement of the case was issued in February 2015.  The Board finds that there has been substantial compliance with the prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

The Board notes that while the February 2015 VA addendum was not reviewed prior to the issuance of the February 2015 supplemental statement of the case, this report did not provide any further discussion of the etiology of the Veteran's psychiatric disorder, but instead only revised the Veteran's current diagnosis from schizoaffective disorder to schizophrenia.  As the Veteran's diagnosis of schizophrenia was already clearly established by his VA medical records, the Board finds that this evidence is duplicative and the AOJ's failure to review it is harmless.  See Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

In addition to the documentary evidence, the Veteran's November 2013 Board hearing testimony is of record.  At the hearing, the issues on appeal were identified and suggestions made regarding the submission of necessary favorable evidence.  The Veteran had an opportunity to present additional testimony on the essential elements necessary to prove the claims, and all hearing duties are found to be satisfied.  See 38 C.F.R. § 3.103(c); Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time without prejudice to the Veteran.

II. Relevant Laws and Regulations

Generally, service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection requires evidence satisfying three criteria:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including psychosis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).

The Board notes that service connection may also be granted on a secondary basis for disabilities caused or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(b) (2014).  However, only the issue of entitlement to service connection on a direct basis is being addressed at this time, and the issue of entitlement to service connection as secondary to a service-connected disability is the subject of the remand below.

In making all determinations, the Board must fully weigh the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana v. Shinseki, 24 Vet. App. 428, 433-34 (2011).  Generally, a lay person is competent to report on the onset and continuity of his symptomatology.  Kahana, 24 Vet. App. at 438.

Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Jandreau, 
492 F.3d 1367-77; see also Kahana, 24 Vet. App. at 433 n.4.  

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker, 708 F.3d at 1334.  However, in making its ultimate determination, the Board will give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

III. Analysis

The Veteran and his representative have submitted statements indicating that he had to perform guard duty while serving on active duty which caused him to develop significant anxiety and depression.  At the Veteran's November 2013 Board hearing, he testified that the fear of possible deployment overseas during service caused him anxiety, depression, and PTSD.  Board Hearing Tr. 3-4.  He stated that for the first six years after separation from service in 2003 he struggled with homelessness due to his severe psychiatric symptoms, although he did not seek any treatment at that time.  Board Hearing Tr. 5, 8.  He now suffers from panic attacks, nightmares, flashbacks, and difficulty with social and work interactions.  Board Hearing Tr. 4-6.

A November 2002 report of medical examination notes a history of alcohol abuse, but the Veteran's service treatment records are otherwise silent for any complaints or treatment related to mental illness or psychiatric symptoms.  In January 2004, the Veteran was awarded a Good Conduct Medal for his service from September 2000 to September 2003.

Private treatment records show that the Veteran was admitted for mental health care in November 2007, when he was diagnosed with bipolar disorder, mixed type, manic phase, with psychosis.  He presented with intense anxiety, racing thoughts, severe insomnia, and paranoia.

At a November 2008 Social Security Administration (SSA) health evaluation, the Veteran reported a history of substance abuse, anxiety, and depression.  At a December 2008 SSA mental status examination, the Veteran reported past psychotic episodes and was diagnosed with bipolar disorder.

January and February 2010 records from Armor Correctional Health Services note that the Veteran had a history of psychiatric disorders and possible suicidality.  He was diagnosed with PTSD and bipolar disorder by history.

The Veteran's VA treatment records show that he has received frequent VA mental health treatment since March 2010.  At that time he reported a history of problems with bipolar disorder, PTSD, anxiety, depression, and alcohol and cocaine dependence.  He has been given various diagnoses throughout his treatment, including schizophrenia, psychosis, PTSD, anxiety disorder, substance-induced psychosis, and substance dependence.  He has frequently manifested feelings of anxiety, anger, suicidal ideation, and hopelessness, as well as intermittent symptoms of psychosis, aggression, threatening and disorganized behavior, and paranoia.  The records also indicate a long history of homelessness and substance use.  The Veteran frequently has presented as a poor historian during his treatments, unable to identify when he had previously received mental health treatment or when he had been incarcerated.  It is noted on numerous occasions that the Veteran had experienced sexual abuse as a child and that it has caused him to have nightmares and intrusive thoughts related to this trauma.

In March 2013, the Veteran was hospitalized with VA for psychiatric treatment.  It was noted that the Veteran was having nightmares most likely related to exposure to reminding clues.  The Veteran reported that he had been feeling depressed since he was fired from his job.  Also in March 2013, the Veteran reported that he had been having periods of mania and depression since he was a child, and that he started seeing a psychiatrist in 2005 and was institutionalized in 2006 or 2007.  He stated that his symptoms became significantly worse in 2010, including symptoms of hallucinations and paranoid delusions.  At a vocational rehabilitation assessment, the Veteran indicated that he had attended community college for two years after separation from service using VA education benefits.

At a June 2014 VA examination, a psychiatrist reviewed the claims file, performed an in-person evaluation of the Veteran, and diagnosed him with schizoaffective disorder, bipolar type, mixed.  The examiner specifically noted that the Veteran did not meet the criteria for a diagnosis of PTSD.  The Veteran reported that after September 11 occurred, he was sent to a desert in California to be trained for possible deployment to Iraq, which caused him to fear for his life.  He stated that since separation from service, he has had serious problems with substance abuse, holding a job, and maintaining family relationships.  He reported that he started hearing voices in 2006.  The examiner opined that the Veteran's current psychiatric disorder was less likely than not incurred in or caused by service, explaining that the military records did not show symptoms or complaints of any psychiatric treatment and there was no evidence of any psychiatric treatment after military discharge in 2003 until November 2007.  She also noted that the Veteran had received a Good Conduct Medal awarded in January 2004, and stated that if symptoms of the current mental condition had been present in service, they would have mostly likely impaired his performance and productivity. 

The Veteran also underwent a VA general examination in February 2015, and a psychiatrist provided an addendum relating to mental health disorders.  The psychiatrist noted that the Veteran's current symptoms no longer meet the diagnosis of schizoaffective disorder, and instead she diagnosed the Veteran with schizophrenia. 

The evidence of record clearly establishes that the Veteran has a current psychiatric disability, which has been most recently evaluated and diagnosed as schizophrenia.  There is not, however, any evidence of the remaining necessary elements for service connection-incurrence of a disease or injury in service and a causal relationship between that disease or injury to the current disability-and the claim must be denied.  See Shedden, 381 F.3d at 1167.

The Veteran has asserted that the threat of deployment to Iraq or Afghanistan during his service was deeply frightening to him and caused him to develop symptoms of depression and anxiety.  This is not, however, supported by any of the evidence of record.  The Veteran's service treatment records show no problems whatsoever related to fear and anxiety and, as noted by the June 2014 VA examiner, the Veteran received a Good Conduct Medal for his 3 years of service, indicating no significant impairments in his performance and productivity.  The Veteran's VA treatment records show that while he does have nightmares and anxiety, these symptoms are attributed to sexual trauma he experienced as a child, and have not at any time been related by a medical professional to any experience in service.

There is also no competent medical evidence indicating that the Veteran's current psychiatric disorders are related to his military service.  The Veteran's VA treating physicians have raised possible related causes or triggers for his symptoms, such as childhood abuse and failure to maintain employment.  At no time has any medical professional indicated that his current psychiatric symptoms were related to military service.  The June 2014 VA examiner discussed the Veteran's medical history and assertions regarding his fears during service, but she ultimately opined that his current psychiatric disorder was less likely than not incurred in or caused by service.  She provided adequate rationale for this opinion, and her findings are fully supported by the other evidence of record.

The Board notes that the Veteran has been shown on numerous occasions to have psychosis associated with his psychiatric disorder.  The evidence, however, does not indicate that the Veteran's psychosis began within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  The Veteran has testified that he did not seek any mental health treatment for several years after his separation from service in 2003, and he reported to the June 2014 VA examiner that his psychotic symptoms did not begin until 2006.  While the Veteran has indicated that his psychiatric problems have been continuous since soon after separation from service to the present, only psychosis is listed as a "chronic" disease under 38 C.F.R. § 3.309(a), and there is no medical evidence or lay testimony indicating that symptoms of psychosis began in or soon after service and therefore chronicity of such a disorder cannot be presumed.

Regarding the Veteran's allegations that his symptoms began during service due to fear of deployment, the Board recognizes that he is competent to report on certain symptoms within his own scope of observation.  Even if the Veteran did feel anxious and worried during his service regarding the possibility of deployment, he does not possess the appropriate medical training and expertise to self-diagnosis his psychiatric symptoms.  A psychiatric disorder is a complex matter that requires psychiatric or psychological training, which there is no indication that the Veteran possess.  The Veteran is not competent to determine whether he met the criteria for a psychiatric disorder during the time of his service, nor is he competent to opine of the etiology of his current psychiatric diagnoses.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Therefore, on the question of whether the Veteran's current psychiatric disorders had their onset during service or are related to any event in service, the Board places more weight on the evidence provided by competent medical professionals with psychiatric training versus the Veteran's lay assertions.

The weight of the competent and probative medical evidence of record fails to establish that the Veteran's psychiatric disorder had its onset during service or is related to any event during service, or that a psychosis manifested to a compensable degree within one year of separation from service.  Neither the Veteran nor his representative has presented or identified any contrary medical evidence or opinion that would support a finding that the Veteran's psychiatric disorder is related to his service.  The preponderance of the evidence is therefore against the claim for entitlement to service connection for an acquired psychiatric disorder.  In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an acquired psychiatric disorder on a direct basis is denied.



REMAND

In October 2014, the Veteran submitted correspondence indicating that he wished to claim entitlement to service connection for depression as secondary to his service-connected thoracolumbar strain.  He also submitted a July 2014 letter from his primary care physician which stated that the Veteran's psychiatric disorders have been exacerbated by chronic and recurrent low back pain.  An addendum medical opinion was requested regarding secondary service connection, and in August 2014 the VA examiner provided a finding that schizoaffective disorder was not secondary to the lower back disorder, explaining that this was because the Veteran had not discussed his back disorder at the examination and because schizoaffective disorder "has a complex multifactorial etiology."  The Board finds this opinion to be inadequate.  While the Veteran did not volunteer any information about his back at the examination, neither was he asked about this issue.  Furthermore, the examiner did not state whether the Veteran's psychiatric disorder was aggravated by his service-connected thoracolumbar strain.  The question of aggravation is an integral part of a secondary service connection claim, and the issue must therefore be remanded for this question to be properly addressed.  See 38 C.F.R. § 3.310(b); see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

The record indicates that the Veteran receives medical treatment at the VA Medical Center in Miami, Florida.  The record currently contains the Veteran's VA treatment records up to February 2015.  Any outstanding, pertinent VA treatment records should be obtained and associated with the claims file.


Accordingly, the case is REMANDED for the following actions:

1. Request all outstanding VA treatment records from the VA Medical Center in Miami, Florida since February 2015.

2. Schedule the Veteran for a VA psychiatric examination with a psychiatrist or psychologist.    

The examiner is asked to provide diagnoses of all psychiatric disorders present since the December 2008 claim for service connection.  With respect to each disorder diagnosed, the examiner must state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disorder was 1) caused or 2) aggravated (permanently worsened beyond the natural progression) by the Veteran's service-connected thoracolumbar strain.

The examiner must discuss the July 2014 letter from the Veteran's primary care physician stating that his psychiatric disorders have been exacerbated by chronic and recurrent low back pain.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A comprehensive rationale must be provided for the opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

Further, an appropriate VA clinician should provide the above-requested opinion(s) with rationale based on a review of the claims file.

4.  After completing the above actions, and any other development as may be indicated, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


